Citation Nr: 0928449	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from June 1944 
to March 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Sioux Falls, South 
Dakota. 


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's vertigo is related to his active duty service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the November 2006 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the November 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter informed the Veteran 
about how VA determines a disability rating and effective 
day, in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The Board observes that the November 2006 letter was sent to 
the Veteran prior to the February 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

The Board notes that additional evidence was received after 
the Veteran's claim was certified to the Board.  Normally, 
such evidence must be referred to the Agency of Original 
Jurisdiction (AOJ) for original consideration.  38 C.F.R. 
§ 20.1304(c) (2008).  However, the Board need not refer the 
new evidence for original consideration when the evidence is 
not pertinent to the issue on appeal.  In this case, the new 
evidence merely outlines the Veteran's dates of service and 
transfers the Veteran made during service.  Since this 
information has no bearing on the outcome of issue on appeal 
beyond what is already conclusively established by the 
evidence of record, the Board finds that the new evidence is 
not pertinent and need not be referred to the AOJ for 
original consideration.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, the Veteran states that he suffers from vertigo 
as a result of acoustic trauma suffered while serving at sea 
during World War II.  Specifically, the Veteran asserts that 
he was directly beneath a cannon salvo during an aerial 
attack on the ship he was helping to repair.

Initially, the Board notes that the Veteran's service 
treatment records do not show a diagnosis of vertigo during 
service, nor do they indicate that the Veteran was treated 
for associated symptoms such as dizziness.  Although the 
Veteran has stated that he was treated for vertigo at the 
Great Lakes Naval Hospital upon his return from the Pacific 
theater, treatment records from that period of time do not 
support the Veteran's assertion.  Rather, treatment records 
from this period merely show that the Veteran was treatment 
for other conditions including varicocele, external 
hemorrhoids, and insufficient molar occlusion. 

Additionally, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's current 
vertigo is related to his active duty service.  Primarily, 
the Board relies on the examination report from the Veteran's 
June 2008 VA examination.  In that report, the VA examiner 
opined that it is less likely than not that the Veteran's 
vertigo is related to his active duty service.  The examiner 
based his opinion on a thorough review of the Veteran's past 
treatment history.  Specifically, the examiner noted that 
long gap between the Veteran's separation from service and 
his first complaints of dizziness in 1967.  Further, the 
examiner noted a treatment record from September 1951 stating 
that the Veteran' balance was "good."  The examiner 
acknowledged that trauma can cause vertigo similar to that 
suffered by the Veteran.  However, the examiner stated that 
the Veteran's medical history demonstrates that vertigo is a 
result of calcifications in the Veteran's vestibular system, 
with subsequent problems relating to the Veteran's history of 
lacunar infarcts.  

The Board acknowledges the August 1994, November 2006, and 
April 2007 opinions of the Veteran's private physician 
stating that the Veteran has suffered from vertigo since 
exposure to naval gunfire during service.  However, the Board 
finds that the private physician's opinion is not as 
persuasive as the June 2008 VA opinion because he does not 
provide any support for his statements other than noting the 
Veteran's past periods of dizziness and past medications.  As 
previously noted, treatment records do not show the Veteran 
experiencing dizziness until 1967, more than 20 years after 
his separation from service.  This long gap weighs against 
the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Additionally, the Board 
notes that in his June 2008 examination report, the VA 
examiner explicitly discounts the private physician's opinion 
because of the non-availability of the Veteran's service 
treatment records.        

The Board acknowledges the Veteran's assertion that his 
vertigo is related to his military service.  However, as a 
layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, the Board finds that a preponderance of the competent 
evidence is against the Veteran's claim.  The Veteran was not 
diagnosed with vertigo during service, nor is there 
contemporaneous medical evidence that the Veteran suffered 
related symptoms until more than 20 years after separation 
from active duty.  Finally, a preponderance of the evidence 
demonstrates that the Veteran's current vertigo is not 
related to his active duty service.  Since a preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for vertigo is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


